Citation Nr: 9921078	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-05 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel





INTRODUCTION

The veteran had active service from March 1966 to November 1972.  
The veteran's DD Form 214 indicated that he was awarded a Vietnam 
Service Medal, Vietnam Campaign Medal with 60 Device, Purple 
Heart, Silver Star, and Combat Infantryman Badge among other 
decorations and commendations.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a December 1997 rating decision from the Manchester, 
New Hampshire, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for PTSD with a 30 
percent evaluation, effective from May 13, 1997.  The veteran's 
claims file was transferred to the Portland, Oregon, RO in June 
1998 for further adjudication, at the request of the veteran.  

In March 1998, the veteran filed a claim for dental trauma.  This 
issue has been neither procedurally prepared nor certified for 
appellate review and is referred to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  


FINDING OF FACT

The veteran's PTSD is manifested by difficulty sleeping, 
nightmares, startle reflex, depression, poor short-term memory, 
and difficulty in establishing and maintaining effective work and 
social relationships.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for service-
connected PTSD have been met; the criteria for an evaluation in 
excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In January 1982, the veteran filed a claim for service connection 
for PTSD.  He indicated that he was suffering from difficulty 
sleeping, anxiety, lack of trust for authority figures, 
depression, and negative self-thoughts.  In a statement submitted 
in March 1982, the veteran stated that he had been involved in 
group discussion groups for PTSD victims since October 1980.  The 
veteran failed to report for a VA examination and was notified in 
July 1982 that no further action would be taken on his claim 
until he notified the RO of his willingness to report for an 
examination.  In May 1997, the veteran again filed a claim for 
service connection for PTSD.  

In June 1997, the veteran was seen at the VA psychiatric clinic 
for possible PTSD.  The veteran reported that he was injured in 
combat and expressed some guilt due to a belief that he 
"willed" the injury to happen to get out of combat.  The 
veteran was divorced shortly after returning from Vietnam.  He 
remarried and remains married to his second wife, although he 
expressed remorse over his emotionally abusive and controlling 
treatment of his spouse, stepchildren, and children.  

The veteran reported many different occupations, including 
insurance sales, affirmative action, and family counseling and 
stated that he was preparing to retire.  He indicated that he 
moved often and his jobs lasted at most a few years.  He reported 
irritability, impatience, anxiety, difficulty sleeping, night 
sweats, and restlessness.  The examiner indicated that he did not 
have enough information to form an opinion as to a diagnosis of 
PTSD at that time, but would further develop through therapy.  A 
therapy note later in June 1997 noted reports of the veteran's 
inability to express emotions, specifically toward his spouse.  

In July 1997, the veteran stated that discussing these issues 
with his spouse had made him feel more comfortable.  The veteran 
also reported improving relationships with his children and 
stepchildren.  The record contains continued psychiatry reports 
through March 1998 noting difficulty sleeping, intentions to 
resign from his job, and anger and frustration on the lack of 
progress on his compensation claim.  

A VA PTSD examination was conducted in September 1997.  The 
veteran reported that he left his position as a family counselor 
due to stress and memories of his experiences in Vietnam.  The 
veteran had a Bachelor of Science degree in history and some 
graduate study in counseling.  He described his current marriage 
as compatible and congenial.  The veteran reported several jobs 
after discharge from the military, including operating a 
nightclub, managing a rock band, working for the Department of 
Corrections, and counseling.  The veteran stated that he had 
difficulty sleeping, trouble in crowded places, startle reflex, 
nightmares, depression, paranoia, emotional numbness, poor short-
term memory, and occasional undirected homicidal thoughts.  The 
examiner indicated a diagnosis of chronic PTSD and a Global 
Assessment of Functioning (GAF) rating of 65.  

The record contains a Group Weekly Disability Income Supplemental 
Statement (hereinafter "disability statement") dated in January 
1998 with a statement from a physician indicating that the 
veteran had been unable to work since September 1997 and was 
totally disabled secondary to PTSD.  

A second VA examination for PTSD was conducted in May 1998 and 
the examiner noted review of the veteran's claims file.  The 
veteran reported decreased therapy sessions at the VA Medical 
Center, at his request.  He stated that he wanted to know "how 
well I can hold myself together."  The veteran indicated that he 
was not working and did not go out much.  The examiner noted that 
the veteran's work with children would raise memories of young 
people being killed in Vietnam and of his own children.  The 
veteran reported nightmares from time to time and startle 
reaction.  He stated that he spent more time at home in the past 
year than in the previous ten years.  


Mental status examination revealed a great deal of sadness 
with no evidence of delusion, hallucinations, or serious 
impairment of the thought process.  The examiner indicated a 
diagnosis of chronic moderate PTSD with a GAF of 60.  The 
examiner noted that there was a slight decline in functioning 
over the previous year, which might or might not be transitory.  

In his VA Form 9, substantive appeal, received in November 1998, 
the veteran stated that he had not worked for a couple of years 
and was attempting to take classes, but found it impossible to 
handle more than two classes at a time.  He indicated that he 
found the homework difficult as well as being around people.  


Criteria

When a veteran is awarded service connection for a disability and 
appeals the RO's rating determination, the claim continues to be 
well grounded as long as the claim remains open and the rating 
schedule provides for a higher rating.  See Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  In the instant case, there is no 
indication that there are additional records, which have not been 
obtained and which would be pertinent to the present claims.  
Thus, no further development is required in order to comply with 
VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(1998).  

The percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  




In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

However, where the issue is the assignment of an initial rating 
for a disability, following an initial award of service 
connection for that disability, separate ratings can be assigned 
for separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (1998).

The Schedule provides for the following evaluations for PTSD:  
? 30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks (weekly 
or less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent events);
? 50 percent for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships;
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like setting 
); inability to establish and maintain effective 
relationships;  
? 100 percent for total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (1998).


Analysis

Initially the Board finds that the veteran's claim of entitlement 
to an initial evaluation in excess of 30 percent for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In general, an allegation of increased disability is sufficient 
to establish a well grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The veteran's 
assertions concerning the severity of his PTSD (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met its 
duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

Under the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) a GAF of 51-60 indicates moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF of 61-70 indicates some mild symptoms or some 
difficulty in social, occupational, or school functioning, but 
generally function pretty well, with some meaningful 
interpersonal relationships.

In the instant case, the veteran reported improving relationships 
with his spouse, stepchildren, and children.  At the September 
1997 VA examination, he indicated that his current marriage was 
compatible and congenial.  The veteran stated that he did not 
leave the house often, but was currently taking two classes.  He 
reported impairment of his short-term memory, nightmares, 
difficulty sleeping, startle reflex, emotional numbness, and 
depression.  The veteran reported numerous occupations since 
discharge from service.  

The Board finds that the veteran's symptomatology more closely 
approximates the criteria for a 50 percent evaluation under the 
Schedule.  The veteran does not demonstrate any of the symptoms 
enumerated for an evaluation of 70 percent.  Although, he report 
sadness and depression, the evidence does not indicate that such 
affect his ability to function independently, appropriately or 
effectively.  

In addition, the evidence preponderates against a finding that 
the veteran was unable to establish or maintain effective 
relationships.  Through counseling, the veteran's relationship 
with his family had improved and he did indicate that, although 
difficult, he was able to handle two classes.  

The Board notes that the physician who completed the disability 
statement indicated that the veteran was totally disabled 
secondary to PTSD.  This physician, although from the VA Medical 
Center, was not the veteran's treating psychiatrist nor one 
of the physicians who completed the VA examinations in September 
1997 and May 1998.  The record contains no indication as to upon 
what the conclusion in the disability statement is based.  

The veteran's treatment records noted that he was planning to 
retire from his job, but did not indicate that such was due to 
his PTSD symptomatology.  In addition, the VA examiners in 
September 1997 and May 1998 indicated that the veteran suffered 
mild to moderate difficulty in social and occupational 
functioning, not total disability as noted on the disability 
statements.  The Board notes that the VA examiner in September 
1997 reached this conclusion, even considering the veteran's 
report that he left his position as a family counselor due to 
stress and memories of his Vietnam experiences.  

The Board further notes that the veteran has returned to school, 
and although he reported difficulties, was apparently taking two 
classes.  The Board finds the opinions of the veteran's treating 
psychiatrist and the two VA examiners to be entitled to more 
weight as the record contains the basis for their conclusions as 
to the veteran's social and occupational functioning ability.  
The evidence preponderates against a finding that the veteran is 
totally occupationally disabled.  

As the Board noted earlier, this case involves an appeal as to 
the initial rating of the veteran's PTSD, rather than an 
increased rating claim where entitlement to compensation had been 
previously established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The Board finds that staged ratings are not appropriate 
in the veteran's case.  


ORDER

Entitlement to an initial evaluation of 50 for service-connected 
PTSD is granted, subject to the governing criteria applicable to 
the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

